AO 245B tRev. 09ilC/)   Judgment in a Criminal Case
                        Sheet l
                                                                                                                               13,R -      AR.,.}
                                                                                                                                             'V\NSAS

                                            UNITED STATES DISTRICT COURT                                                  /YJ,N 08 20 1
                                                               Eastern Distri_ct of Arkansas                  ~:!WES ~ C RM CK
                                                                                                                 .~ -             \....i       , CLERK
              UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CA                                 DEPCLERK
                                    V.                                      )
                                                                            )
                        ALEAHA BROWNLEE                                             Case Number: 4:20-CR-00178-001 LPR
                                                                            )
                                                                            )       USM Number: 03303-509
                                                                            )
                                                                            )        Latrece Gray (appointed}
                                                                            )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the comt.
D was found guilty on count(s)
                                                                                                     ---------------·-········-•··--•······-···
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                          Offense Ended
18 U.S.C. § 1623(a)                False Declaration Before a Court, a Class D Felony                         2/25/2020              1




       The detendant is sentenced as provided in pages 2 through           _ _6_ _ of this judgment. The sentence is imposed pursuant lo
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                Dis        Dare dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pav restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.                           •

                                                                                                             6/2/2021




                                                                                       Lee P. Rudofsky, United States District Judge
                                                                           ~~-~-·---------------------
                                                                           Name and Title of.Judge



                                                                           Date
                                                                                  ..\Jr.-~-~-;;>,,,~ \
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 4-Prohation
                                                                                                       Judgment-Page     2    of         6
 DEFENDANT: ALEAHA BROWNLEE
 CASE NUMBER: 4:20-CR-00178-001 LPR
                                                             PROBATION
 You are hereby sentenced to probation for a term of:
      FIVE (5) YEARS




                                                      MANDATORY CONDITIONS
 1.   You must not commit another federal. state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check /(appficablt?)
 4.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check !fappbcable!
 5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work. are a student, or were convicted of a qualifying offense. (check !f upplicable)
 6.    D You must participate in an approved program for domestic violence. rcheck ifapplicablei
 7.    D You must make restitution in accordance with 18 U.S.C. §§ 2248. 2259. 2264. 2327. 3663. 3663A, and 3664. (check /!'applicable)
 8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine. you must pay in accordance with the Schedule of Payments sheet of this judgment.
 I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24~B (Rev. 09/l 9)   Judgm.:nt in a Criminal Case
                        Sheet 4A - Prqbation
                                                                                                 Judgment-Page   --=3__       of   --~6~--
DEFENDANT: ALEAHA BROWNLEE
CASE NUMBER: 4:20-CR-00178-001 LPR

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your probation. you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, repo1t to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within T2 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
,.,   After initially reporting to the probation office, you will receive instructions from the comt or the probation officer about how and
      when you must report to the probation officer, and you must repo1t to the probation ofiicer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything a.bout your living
      a.iTangements (such as the people you live with), you must notity the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to una.11ticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take a.11y items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at lea.st 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to cha.11ge where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within T2 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not O\Vll. possess, or have access to a firea.i·m. ammunition. destructive device, or dangerous weapon (i.e., anything that was
      designed. or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the pem1ission of the court.
12.   If the probation officer detem1ines that you pose a risk to another person (including an organization), the probation officer may
      require you to notif)1 the person a.bout the risk and you must comply with that instruction. The probation officer may contact the
      person and confim1 that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For finther information regarding these conditions. see Overview of Probation and Supervised
Release Conditions, available at: www.uscouns.gov.

Defenda:nt's Signature                                                                                    Date
AO 245B (Rev. 09/191   Judgm.:nt in a Criminal Case
                       Sheet 4D •········ Probation
                                                                                           Judgment-Page    4    of       6
DEFENDANT: ALEAHA BROWNLEE
CASE NUMBER: 4:20-CR-00178-001 LPR

                                           SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must perform four hundred (400) hours of community service during the five years of her probation. The
 probation officer will supervise the participation in the program by approving the program (agency, location, frequency of
 participation, etc.). Defendant must provide written verification of completed hours to the probation officer.
AO '.!45B (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 5 ......... Criminal Monetary Penalties
                                                                                                                 .Judgment -- Page       5    of        6
DEFENDANT: ALEAHA BROWNLEE
CASE NUMBER: 4:20-CR-00178-001 LPR
                                                       CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                    Restitution                 Fine                   AV AA Assessment*              JVT A Assessment**
 TOTALS             $    100.00                    $                          $                       s                              $



 D The detennination of restitution is deferred until                    -----
                                                                                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each payee shall receive an approximate Iv proportioned payment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 1s·u.s.c. § 3664(i). all nonfederal victims must be paid
      before the U111ted States 1s paid.

 Name of Pavee                                                            Total Loss***               Restitution Ordered            Priority or Percentage




 TOTALS                                    s                               0.00           s                     0.00


 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the elate of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the                   D fine     D restitution.
        D the interest requirement for the                  D      fine    D restihttion is modified as follows:

 * Amy\ Vicky, ~nq Andv 9hil1 P~rno raph_y Victim Assistance Act of 2018, Pub. L. No. 115-:299.
                                                  0
 ** Justice for V1ct1ms of l raft1ckmg Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title                      18 for offenses committed on
 or after September 13. 1994, but before April 23. l 996.
AO 245B (Rev. 09/19)     Judgm.:nt in a Criminal Ca~e
                         Sheet 6 ······- Schedule of Payments

                                                                                                                          Judgment------ Page   ...   6..   of   ----·--··-·6·
DEFENDANT: ALEAHA BROWNLEE
CASE NUMBER: 4:20-CR-00178-001 LPR

                                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal rnonetaiy penalties is due as follows:

 A     lil'.i   Lump sum payment of S            100.00                     due immediately. balance due

                D    not later than                                             . or
                D    in accordai1ce with D C,                   D D,       D     E. or     D F below; or
 B     D        Payment to begin immediately (may be combined with                       • c,        D D, or      D F below); or
 C    •         Payment in equal                                re.g.. weekzv, monthzv, quarrer~vJ installments of $                over a period of
                              (e.g., months or years).      to commence                         (e.g.. 30 or 60 days) after the date of this judgment: or

 D     D        Payment in equal       ___                  (e.g.. weekzv, month(v. quarterly) installments of $   ____ over a period of
                              (e.g.. monrhs or yearsi, to commence              _ _ _ _ _ te.g., 30 or 60 day.1) after release from imprisonment to a
                term of supervision; or

 E     D Payment during the term of supervised release will commence within           _ _ _ _ _ (e.g.. 30 or 60 da_vsJ after release from
                imprisonment. The court will set the payment plai1 based on an assessment of the defendant's ability to pay at that time; or

 F     D        Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, pavment of criminal monetarv penalties is due dw·ing
 tl~e perjod of imprjs9~ment. All criminal monetary penall_ies, except those payments made through the Federal Bureau of Prisons' Inmate
 F111anc1al Respons1b1hty Program, are made to the clerk of- the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                                Joint and Several                   Co1Tesponding Payee,
       (includi11g defendant n11mbe1)                                  Total Amount                        Amount                             if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following comt cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment.
 (5J fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
